NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1226-20

MARIA TLATELPA,

          Plaintiff-Appellant,

v.

MAURICIO TORRES,

     Defendant-Respondent.
__________________________

                   Submitted December 8, 2021 – Decided February 28, 2022

                   Before Judges Whipple and Susswein.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Passaic County, Docket No. L-2829-19.

                   Bastarikka, Soto, Gonzalez & Somohano, LLC,
                   attorneys for appellant (Franklin G. Soto, on the brief).

                   Law Office of Abe Rappaport, attorneys for respondent
                   (Kevin E. Lee, on the brief).

PER CURIAM

          This case arises from an "as is" sale of a single-family residential property.

Plaintiff Maria Tlatelpa, the purchaser, appeals from a December 7, 2020, Law
Division order granting summary judgment in favor of defendant, Mauricio

Torres, the seller, dismissing plaintiff's complaint alleging fraud under the New

Jersey Consumer Fraud Act, N.J.S.A. 56:8-1 to -20 ("CFA") and the common

law. After carefully reviewing the record in light of the applicable principles of

law, we affirm.

                                         I.

          We briefly summarize the pertinent facts and procedural history. On

August 20, 2018, the parties closed on the sale of a single-family residential

property located on Randolph Avenue in Clifton (the Property). Torres did not

reside in the Property, having acquired it approximately one year before as an

investment. Neither party disputes that the Contract of Sale for the Property

indicates that it was being sold "as is." The Contract of Sale also included

Tlatelpa's acknowledgment that she entered into the sale on the basis of her own

knowledge, and that she was not relying on any representation made by the

seller.

          Under the Contract of Sale, Tlatelpa retained the right to inspect the

Property before closing and to rescind the sale if that inspection was

unsatisfactory. She exercised that option and commissioned a Home Inspection

Report (Report), which was prepared by A Advanced Home Inspection. The


                                                                            A-1226-20
                                         2
Report revealed several issues, including termite damage "infiltrating the home's

structures" that required a supportive beam in the basement to be replaced. The

report also revealed a leaking hot water heater and leaks in the plumbing of both

bathrooms. The plumbing issues had caused significant mold growth throughout

the home. The report advised Tlatelpa to retain the services of a licensed

plumber and a mold abatement company to "investigate, remedy and certify[.]"

While the report did not specifically mention problems with the septic system ,

it did note that "[t]he main case iron underground sewer pipe is heavily rusted,

corroded, leaking and in need of complete replacement by a licensed plumber."

Likewise, the Report noted there was "evidence of a possible abandoned

underground oil tank," alerting Tlatelpa to the potential problem.

      Torres agreed to abate the termite issue and repair the support beam before

closing. The trial court found that "[p]laintiff was made aware of the defective

plumbing in the inspection report and chose to proceed with closing on the

property" although it had not been repaired by the seller before closing. As the

trial court emphasized in its opinion, the Contract of Sale indicates "[t]he Buyer

entered into the Contract on August 20, 2018, based on her knowledge and not

on any representation made by the seller."




                                                                            A-1226-20
                                        3
      On September 9, 2019, Tlatelpa filed a complaint alleging that Torres

committed fraud under the CFA and common law. In that complaint,

            Plaintiff alleged that Defendant informed plaintiff that
            the [p]roperty was habitable, in saleable condition with
            no material defects; that there were significant issues
            with the plumbing[] and sewer line which cost the
            Plaintiff $18,000 to repair; and an oil tank had to be
            removed costing an additional $10,000. Plaintiff
            alleged that Defendant knowingly misrepresented,
            concealed, or omitted material facts with the intent that
            the Plaintiff rely on said misrepresentation.

            [Ibid.]

      At the close of discovery, Torres moved for summary judgment. He

argued that the record showed that he was a casual investor rather than a licensed

realtor and therefore was not subject to the CFA. He further argued that Tlatelpa

failed to present evidence of his pre-existing knowledge of the defects,

misrepresentation, or reasonable reliance. Tlatelpa opposed the motion for

summary judgment.

      The parties waived oral argument. On December 7, 2020, the trial court

issued an order and written Statement of Reasons, granting Torres' motion for

summary judgment on both claims. The trial judge found that although Torres

had purchased the property as an investment, Tlatelpa failed to present evidence

to prove her claim that "Defendant is in the business of 'flipping' houses." The


                                                                            A-1226-20
                                        4
court found there was no evidence to suggest that Torres was a professional

seller of real estate or that he advertised his services as a realtor to the public.

The trial judge concluded that, as a non-professional, the seller was not subject

to the CFA. The court also found that Tlatelpa failed "to present evidence of

unlawful conduct by the Defendant that has a causal connection to [her]

ascertainable loss" as required by the CFA.

      The trial court reasoned:

            The Contract of Sale indicates that the property was
            being sold "as is." In the July 7, 2018, Inspection
            Report, commissioned by the Plaintiff, Plaintiff was put
            on notice of potential plumbing issues throughout the
            property . . . . Nevertheless, Plaintiff proceeded to close
            on the property. The Plaintiff has offered no further
            proof of misrepresentation or omission on the part of
            the [seller] regarding the condition of the property's
            plumbing.        Furthermore, no evidence has been
            proffered to demonstrate that Defendant had any
            knowledge of the oil tank, or that he suppressed such
            knowledge.        The only evidence offered as to
            Defendant's knowledge was an alleged conversation
            between Plaintiff and Defendant's neighbor, Bujar[,] as
            to his reasons for not purchasing the property. This
            conversation amounts to nothing more than hearsay and
            does not establish that Plaintiff was aware of, and
            concealed knowledge of the oil tank.

      The trial court also found that Tlatelpa failed to present evidence to prove

the common law fraud claim. Specifically, the court found that she failed to



                                                                              A-1226-20
                                         5
"provide[] any evidence of a misrepresentation or omission as to a present or

past fact" or that the buyer had relied on any such misrepresentation or omission.

      Tlatelpa alleged that the Torres had previous knowledge of the defect in

the sewer pipe because he had repaired it himself in the past. The trial court

found that she produced "no facts to rely on this claim" because she had

"neglected to set forth anything related to plumbing that [the seller] may or may

not have done[]" beyond "a permit for building that he took out from the city of

Passaic[.]" The trial court reasoned that plaintiff "ha[d] not sufficiently set forth

a factually based act or omission on the part of the [seller] to maintain her claim

of fraud." The court concluded, "[f]or the foregoing reasons, there exists no

genuine dispute as to any material facts and the Motion for Summary Judgment

on both counts of the Complaint is granted."

      This appeal followed.

      Plaintiff raises the following contentions for our consideration:

             POINT I

             THE JUDGE ERRED BELOW IN DETERMINING
             THAT      APPELLANT     HAD FAILED TO
             DEMONSTRATE THAT A GENUINE "ISSUE" OF
             FACT EXISTED CONCERNING WHETHER THE
             RESPONDENT WAS SUBJECT TO THE PURVIEW
             OF THE NEW JERSEY CONSUMER FRAUD ACT,
             N.J.S.A. 56:8-1 to -20.


                                                                               A-1226-20
                                         6
              POINT II

              THE [TRIAL] COURT ERRED IN DISMISSING THE
              SECOND COUNT OF THE APPELLANT'S
              COMPLAINT RELATING TO THE ISSUE OF
              ESTABLISHING A VIABLE CLAIM AGAINST THE
              RESPONDENT FOR COMMON LAW FRAUD.

                                    II.

      We begin our analysis by acknowledging the legal principles governing

this appeal. Our review of a trial court's summary judgment order is de novo.

Templo Fuente De Vida Corp. v. Nat'l Union Fire Ins. Co., 224 N.J. 189, 199

(2016) (citing Mem'l Props., LLC v. Zurich Am. Ins. Co., 210 N.J. 512, 524

(2012)). Accordingly, the trial court's analysis is not entitled to any special

deference. Manalapan Realty, LP v. Twp. Comm. of Manalapan, 140 N.J. 366,

378 (1995).

      We apply the same standards as the trial court when reviewing an appeal

of an order granting summary judgment. Walker v. Atl. Chrysler Plymouth, 216

N.J. Super. 255, 258 (App. Div. 1987). Summary judgment should be granted

when the pleadings and discovery show "that there is no genuine issue as to any

material fact challenged and that the moving party is entitled to a judgment or

order as a matter of law." R. 4:46-2(c). A genuine issue of material fact exists

when the discovery materials, "viewed in the light most favorable to the non -


                                                                          A-1226-20
                                          7
moving party, are sufficient to permit a rational factfinder to resolve the alleged

disputed issue in favor of the non-moving party." Brill v. Guardian Life Ins.

Co., 142 N.J. 520, 540 (1995).

      Importantly for the purposes of this appeal, "[b]are conclusions in the

pleadings, without factual support in tendered affidavits, will not defeat a

meritorious application for summary judgment." U.S. Pipe & Foundry Co. v.

Am. Arb. Ass'n., 67 N.J. Super. 384, 399–400 (App. Div. 1961). Our rules

require a movant to file a statement of material facts, with or without supporting

affidavits, that sets forth a concise statement of each material fact to which the

movant contends there is no genuine issue. R. 4:46-2(a). The respondent must

file a responding statement that admits or disputes each fact in the movant's

statement. R. 4:46-2(b). Unless the respondent specifically disputes a material

fact and demonstrates the existence of a genuine issue of fact, the movant's

statement will be deemed admitted. R. 4:46-2(a)–(c). A party offering no

substantial or material facts in opposition to the motion cannot complain if the

court takes as true the uncontradicted facts in the movant's papers. See Judson

v. People's Bank & Tr. Co. of Westfield, 17 N.J. 67, 75 (1954); R. 4:46-5.




                                                                             A-1226-20
                                        8
                                         III.

      We first address contentions regarding the CFA. N.J.S.A. 56:8-2 defines

"[f]raud . . . in connection with the sale or advertisement of . . . real estate" as:

             The act, use or employment by any person of any
             unconscionable commercial practice, deception, fraud,
             false pretense, false promise, misrepresentation, or the
             knowing, concealment, suppression, or omission of any
             material fact with intent that others rely upon such
             concealment, suppression or omission, in connection
             with the sale or advertisement of any merchandise or
             real estate[.]

             [N.J.S.A. 56:8-2.]

      In Zaman v. Felton, the Supreme Court explained, "[t]o prevail on a CFA

claim, a plaintiff must establish three elements: '1) unlawful conduct by

defendant; 2) an ascertainable loss by plaintiff; and 3) a causal relationship

between the unlawful conduct and the ascertainable loss.'" 219 N.J. 199, 222

(2014) (quoting Bosland v. Warnock Dodge, Inc., 197 N.J. 543, 557 (2009)).

Importantly for the purposes of this appeal, the Court in Zaman further

explained,

             Notwithstanding these broad definitions, New Jersey
             appellate courts have adopted "a limited construction of
             the [CFA]'s applicability to real estate transactions."
             539 Absecon Boulevard, L.L.C. v. Shan Enters. Ltd.,
             406 N.J. Super. 242, 274 (App. Div. 2009). Consistent
             with the CFA's limitation to "fraudulent, deceptive or
             other similar kind of selling or advertising practices,"

                                                                               A-1226-20
                                          9
            Daaleman v. Elizabethtown Gas Co., 77 N.J. 267, 271
            (1978), our courts have declined to impose the CFA
            remedies upon the non-professional, casual seller of
            real estate, see Strawn v. Canuso, 140 N.J. 43, 59
            (1995) (limiting "holding to professional sellers of
            residential housing (persons engaged in the business of
            building or developing residential housing) and the
            brokers representing them"); Byrne v. Weichert
            Realtors, 290 N.J. Super. 126, 134 (App. Div.) ("The
            provision does not apply, however, to non-professional
            sellers of real estate, i.e. to the homeowner who sells a
            house in the normal course of events."), certif. denied,
            147 N.J. 259 (1996). Indeed, this Court has never
            applied the CFA against a non-professional, who does
            not advertise real estate services to the public, based
            upon his or her purchase of residential real estate for
            personal use or as an investment.

            [Id. at 223]

      The Court held in that case that the trial court correctly dismissed the

plaintiff's claim on the grounds that he failed to demonstrate that the defendant

"committed an 'unconscionable business practice' within the meaning of

N.J.S.A. 56:8-2[]" because "Zaman did not advertise real estate services to the

public, initiate contact with [the defendant], or demand a fee for real estate

services." Id. at 224.

      In the matter before us, the trial court found that Tlatelpa failed to present

evidence to prove two of the three elements: unlawful conduct by the seller and

a causal relationship between any such unlawful conduct and the buyer's


                                                                              A-1226-20
                                       10
ascertainable loss.   Torres produced an affidavit stating that he was not a

licensed realtor or broker and that he did not advertise real estate services to the

public. The record shows that Tlatelpa produced no contradictory evidence.

The trial court found in this regard:

            Here, the CFA does not apply because the Defendant
            was not a professional seller of real estate. There is no
            evidence to suggest that the Defendant is a professional
            who advertises real estate services to the public. The
            Defendant simply purchased the property as an
            investment. Plaintiff failed to provide evidence that
            Defendant was in the business of "flipping" houses as
            alleged in the opposition [to defendant's motion for
            summary judgment].

      We agree with the trial court's finding and conclusion. We reiterate that

a bare assertion is insufficient to "defeat a meritorious application for summary

judgment." U.S. Pipe, 67 N.J. Super. at 399–400. Accordingly, we conclude

that Tlatelpa failed to present evidence to prove the first element of the CFA —

that defendant's conduct was unlawful.

       The trial court found another independently sufficient ground for

dismissing the CFA claim. As we have noted, a plaintiff must prove not only

unlawful conduct but also a causal link between that conduct and the plaintiff's

ascertainable loss. In this instance, Tlatelpa failed to prove that Torres' conduct

caused her loss.


                                                                              A-1226-20
                                        11
      Neither party disputes that the property was purchased "as is."              The

Contract of Sale includes an express affirmation that Tlatelpa's decision to

purchase the Property did not rely on any representations by the seller.

Furthermore, Tlatelpa exercised the option to inspect the Property before

completing the transaction.        In these circumstances, by completing the

transaction, she agreed to accept the risk of expensive home repairs unknown at

the time of sale. We thus agree with the trial court that Tlatelpa failed to present

evidence to support her CFA claim. See Judson, 17 N.J. at 75; R. 4:46-5.

                                         IV.

      We next address Tlatelpa's contentions regarding common law fraud. To

state a claim for common law fraud, a plaintiff must allege facts that, if proven,

would establish the following five elements: "(1) a material misrepresentation

of a presently existing or past fact; (2) knowledge or belief by the defendant of

its falsity; (3) an intention that the other person rely on it; (4) reasonable reliance

thereon by the other person; and (5) resulting damages." Gennari v. Weichert

Co. Realtors, 148 N.J. 582, 610 (1997) (citation omitted). Importantly, "fraud

is never presumed, but must be established by clear and convincing

evidence." Weil v. Express Container Corp., 360 N.J. Super. 599, 613 (App.

Div. 2003).


                                                                                 A-1226-20
                                         12
      Tlatelpa averred that

            [t]he failure to disclose the existence of the [o]il tank
            constituted (1) a (potential) material misrepresentation
            of present fact which; (2) Respondent's likely
            knowledge that the appellant was unaware of its
            existence constituted a false fact; (3) which was
            information which the Respondent should have
            expected the Appellant to rely on; (4) which the
            Appellant did in fact rely on in deciding to purchase the
            property and (5) which unfortunately caused her
            resulting financial harm.

      We agree with the trial court that Tlatelpa failed to present evidence to

prove either misrepresentation or reasonable reliance. It is insufficient to allege

a "potential" material misrepresentation.      Rather, to survive a motion for

summary judgment a plaintiff must produce evidence of the defendant's

misrepresentation. As we have already noted, when a party offers no substantial

or material facts in opposition to the summary judgment motion, the co urt may

take as true the uncontradicted facts in the movant's papers. See Judson, 17 N.J.

at 75; R. 4:46-5. Here, Tlatelpa failed to provide evidence that Torres was aware

of the problems with the septic system or the underground oil tank.

      Nor does the record support her claim that she reasonably relied on the

seller's representation. To the contrary, by initialing the relevant term on the

Contract of Sale, she expressly affirmed that she did not rely on any



                                                                             A-1226-20
                                       13
representations made by respondent in deciding to complete the purchase. The

Contract reads in relevant part:

            (D) Buyer's Right to Inspections.

            Buyer acknowledges that the Property is being sold in
            an "as is" condition and that this contract is entered into
            based upon the knowledge of Buyer as to the value of
            the land and whatever buildings are upon the Property,
            and not on any representation made by Seller, Brokers
            or their agents as to character or quality of the Property.

            [Ibid.]

      "When used in connection with the sale of real property, 'as is' generally

means the purchaser is acquiring real property in its present state or condition."

K. Woodmere Assocs. L.P. v. Menk Corp., 316 N.J. Super. 306, 316 (App. Div.

1998). Appellant took the property "with whatever faults it may possess" and

released the seller of "any obligation to reimburse purchaser for losses or

damages resulting from the condition of the property conveyed." Id. at 317.

Buyer's initials directly below section (D) indicate her affirmation.

      To the extent we have not specifically addressed them, any remaining

arguments raised by plaintiff lack sufficient merit to warrant discussion. R.

2:11-3(e)(1)(E).

      Affirmed.



                                                                            A-1226-20
                                       14